UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
JACKSON LEE,

                                  Plaintiff,

                      -against-                                         ORDER
                                                                18 CV 05820 (PKC) (CLP)
W ARCHITECTURE AND LANDSCAPE
ARCHITECTURE, LLC,

                                   Defendant.
----------------------------------------------------------X
POLLAK, United States Magistrate Judge:

         On October 17, 2018, Jackson Lee (“plaintiff”) commenced this action against W

Architecture and Landscape Architecture, LLC (“defendant”), alleging copyright infringement

under Section 501 of the Copyright Act and removal or alteration of copyright management

information under Section 1202(b) of the Digital Millennium Copyright Act. Plaintiff alleges

that defendant featured an enlarged version of plaintiff’s photograph of actress Katie Holmes and

her daughter Suri Cruise on an advertisement on the front of a building.

         Prior to the initial conference with this Court on March 22, 2019, defendant tendered an

Offer of Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure. Defendant did

not disclose the amount offered, but it claims that the amount was fifty times more than the

highest fee that plaintiff charges for a standard print of the photograph. Plaintiff did not respond

to the offer within the time frame permitted by the Rule, and thus appears to have rejected the

offer.

         On April 18, 2019, defendant filed a motion for bond, requesting that plaintiff and/or

plaintiff’s counsel post security for costs in order to proceed with this case. Pursuant to this

Court’s Individual Motion Practices and Rules, a response to defendant’s motion was due April
25, 2019. Plaintiff filed a response on May 2, 2019, arguing that defendant provided no evidence

to support the imposition of a bond.

       For the reasons set forth below, the Court grants defendant’s motion for a bond.

                                          DISCUSSION

   1. Legal Standards

       Local Rule 54.2 governs security for costs and provides:

       The Court, on motion or on its own initiative, may order any party to file an
       original bond for costs or additional security for costs in such an amount
       and so conditioned as it may designate. For failure to comply with the order
       the Court may make such orders in regard to noncompliance as are just, and
       among others the following: an order striking out pleadings or staying
       further proceedings until the bond is filed or dismissing the action or
       rendering a judgment by default against the non-complying party.

Local Civ. R. 54.2.

       Under this Rule, the bond “may include attorneys’ fees to which a party is potentially

entitled by statute.” Selletti v. Carey, 173 F.R.D. 96, 100 (S.D.N.Y. 1997), aff’d, 173 F.3d 104

(2d Cir. 1999). The statute at issue in this matter, Section 505 of the Copyright Act, provides

that a court in its discretion may “award a reasonable attorneys’ fee to the prevailing party as part

of the costs.” 17 U.S.C. § 505. Accordingly, a bond imposed in this matter may include

attorneys’ fees. See Selletti v. Carey, 173 F.R.D. at 100; see also Cruz v. Am. Broad. Cos., Inc.,

No. 17 CV 8794, 2017 WL 5665657, at *1 (S.D.N.Y. Nov. 17, 2017).

       A motion to post a bond in the Eastern District of New York is left to the discretion of the

court. Teri v. Oxford Mgmt. Servs., No. 05 CV 2777, 2013 WL 132660, at *2 (E.D.N.Y. Jan.

10, 2013) (stating that “‘[c]ourts have broad discretion in deciding whether a party should be

required to post . . . a bond’”) (quoting Beautiful Jewellers Private Ltd. v. Tiffany & Co., No. 06

CV 3085, 2008 WL 2876508, at *2 (S.D.N.Y. July 21, 2008)). Courts consider the following



                                                 2
factors in determining whether a bond should be posted: “(1) the financial condition and ability

to pay of the party who would post the bond; (2) whether that party is a resident or foreign

corporation; (3) the merits of the underlying claims; (4) the extent and scope of discovery; (5) the

legal costs expected to be incurred; and (6) compliance with past court orders.” Id. (citations and

internal quotation marks omitted).

   2. Analysis

       Defendant argues that plaintiff should be required to post a bond for $10,000. Thus, the

Court considers the six factors set forth in Teri.

           a. Financial Condition and Ability to Pay

       “A [party’s] apparent ‘lack of assets is itself sufficient to warrant attachment of costs

under Rule 54.2.’” Beautiful Jewellers Private Ltd. v. Tiffany & Co., 2008 WL 2876508, at *2

(quoting Sea Trade Co. Ltd v. FleetBoston Fin. Corp., No. 03 CV 10254, 2008 WL 161239, at

*2 (S.D.N.Y. Jan. 15, 2008)). “However, ‘if it is ever appropriate to rely solely on this single

factor, it must only be in the most compelling circumstances, lest the courthouse doors be

routinely closed on impecunious litigants.’” Khaldei v. Kaspiev, No. 10 CV 8328, 2014 WL

7373383, at *2 (S.D.N.Y. Dec. 30, 2014) (quoting Gary Friedrich Enters., LLC v. Marvel

Enters., Inc., No. 08 CV 1533, 2010 WL 3452375, at *3 (S.D.N.Y. Sept. 1, 2010)).

       Plaintiff contends that defendant has failed to provide any evidence that plaintiff lacks the

financial capacity to satisfy any judgment for attorneys’ fees. (Opp.1 at 3). While there would

be no reason for defendant to possess such financial information, plaintiff has not provided any

information regarding his financial status.


       1
        Citations to “Opp.” refer to plaintiff’s Memorandum of Law in Opposition to Defendant’s
Motion for a Bond as Security for Costs and Fees Under Local Rule 54.2, filed May 2, 2019, ECF
No. 24.

                                                     3
       Defendant has raised a concern that if attorneys’ fees are assessed against plaintiff, then

plaintiff’s counsel will voluntarily dismiss the case to avoid paying defendant any fees it may be

owed. There is precedent that suggests that this concern, as it relates to plaintiff’s counsel, may

be warranted. Indeed, defendant cites the decision in Reynolds v. Hearst Communications, Inc.,

where the court outlined a number of instances in different cases where plaintiff’s counsel either

voluntarily dismissed the action or evaded court orders:

       Mr. Liebowitz has been sanctioned by this Court for failure to comply with
       court orders and for filing misleading documents with the Court. See Paul
       Steeger v. JMS Cleaning Services, LLC, 17cv8013 (DLC), ECF No. 22
       (imposing sanctions on Mr. Liebowitz and listing cases where Mr.
       Liebowitz has failed to comply with court orders). A number [of] Mr.
       Liebwoitz’s cases have been dismissed from the bench as frivolous. See
       Cruz v. Am. Broad. Cos., 17cv8794 (LAK), 2017 WL 5665657, at *2 n.11
       (S.D.N.Y. Nov. 17, 2017) (Judge Kaplan noted that he “awarded over
       $121,000 in attorney’s fees against a client of Mr. Liebowitz in three other,
       related copyright infringement cases that were dismissed from the bench.”
       (citing Kanongataa v. Am. Broad. Cos., 16cv7392 (LAK), 2017 WL
       4776981, at *3 (S.D.N.Y. Oct. 4, 2017)). Multiple courts, on their own
       initiative, have ordered Mr. Liebowitz to show cause why he should not be
       required to post security for costs as a condition of proceeding further with
       an action. See, e.g., Pereira v. Kendall Jenner, Inc., 17cv6945 (RA) (Mr.
       Liebowitz voluntarily dismissed the case before responding to the Judge
       Abrams’ Show Cause Order); Cruz v. Am. Broad. Cos., 17cv8794 (LAK),
       2017 WL 5665657, (S.D.N.Y. Nov. 17, 2017) (Mr. Liebowitz informed the
       court that the parties had settled the case before responding to Judge
       Kaplan’s Show Cause Order). See also Tabak v. Idle Media, Inc., 17cv8285
       (AT), ECF No. 5 (Judge Torres ordered Mr. Liebowitz to show cause why
       the action should not be transferred. Mr. Liebowitz voluntarily dismissed
       the case before responding to the Order to Show Cause); Reynolds v.
       Intermarkets, Inc., 17cv8795 (AT), ECF No. 4 (same).

No. 17 CV 6720, 2018 WL 1229840, at *4 (S.D.N.Y. Mar. 5, 2018), reconsideration denied, No.

17 CV 6720, 2018 WL 1602867 (S.D.N.Y. Mar. 29, 2018). At least three cases in this Circuit

have referenced the Reynolds decision when discussing counsel’s conduct. See Pereira v.

3072541 Canada Inc., No. 17 CV 6945, 2018 WL 5999636, at *3 (S.D.N.Y. Nov. 15, 2018);

McDermott v. Monday Monday, LLC, No. 17 CV 9230, 2018 WL 5312903, at *3 (S.D.N.Y.


                                                 4
Oct. 26, 2018); Leibowitz v. Galore Media, Inc., No. 18 CV 2626, 2018 WL 4519208, at *2

(S.D.N.Y. Sept. 20, 2018). Although counsel has filed over a thousand copyright infringement

cases in this Circuit (Opp. at 14), this record of non-compliance is troubling. Thus, the Court

finds that this factor weighs in favor of requiring the posting of a bond.

           b. Residency

       Plaintiff contends that there is no need for a bond because: (1) he is a citizen of the

United States; (2) he resides in New York; and (3) he frequently files copyright infringement

cases in New York. (Opp. at 4). Thus, apart from the concerns raised by other courts regarding

the merits of these multiple infringement cases, this factor would normally suggest that a bond

would be unnecessary.

           c. The Merits of Plaintiff’s Claim

       With respect to the merits of the claim, the Court notes that “[w]hile each party asserts

that they believe they will win on the merits, the case has not sufficiently developed to suggest

that either is likely to prevail.” K.M. v. Maclaren USA, Inc., No. 10 CV 7942, 2011 WL

1900137, at *5 (S.D.N.Y. Apr. 7, 2011), adopted by 2011 WL 1900141 (S.D.N.Y. May 18,

2011); see Khaldei v. Kaspiev, 2014 WL 7373383, at *1 (concluding that the merits of the claim

factor weighed against granting the bond because “‘[t]here are substantive issues in the

underlying action that have not yet been resolved’”) (quoting RLS Assocs., LLC v. United Bank

of Kuwait PLC, No. 01 CV 1290, 2005 WL 578917, at *3 (S.D.N.Y. Mar. 11, 2005), adhered to

on reconsideration, 464 F. Supp. 2d 206 (S.D.N.Y. 2006)).

       Plaintiff claims that defendant committed copyright infringement through the

unauthorized use of his photograph, in violation of 17 U.S.C. § 505, and further claims that

defendant removed or altered copyright management information under Section 1202(b). In its



                                                  5
motion for bond, defendant raises a fair use or de minimis defense, claiming that “[o]nly a very

small, cropped portion of the Photo was used towards the end of a multi-paged presentation, and

the Photo was blurred to be out of focus so that the viewer is unable to make out either subject of

the Photo.” (Mot.2 at 2). Defendant also argues that it found the photograph on a website that

claimed the images contained therein were free, and thus defendant “never removed any

copyright management information” from the photograph. (Id.)

       At this stage, it is not the Court’s role to evaluate the merits of plaintiff’s claims.

However, defendant sets forth a colorable argument that it will prevail on a de minimis or fair

use defense. (Mot. at 2 (citing Rudkowski v. MIC Network, Inc., No. 17 CV 3647, 2018 WL

1801307, at *4 (S.D.N.Y. Mar. 23, 2018))). Moreover, although plaintiff claims that he is

entitled to increased damages because the photograph was enlarged and affixed to the front of a

building, he has presented no evidence that this particular defendant had any role in providing

the photograph to the building. In addition, plaintiff has taken no steps to amend the Complaint

to add the building’s management or owner as a defendant.

       If defendant were to succeed in getting the case dismissed, it may be entitled to attorneys’

fees as the prevailing party, should the circumstances justify an exercise of the court’s discretion.

See Cruz v. Am. Broad. Cos., Inc., 2017 WL 5665657, at *2; Sadhu Singh Hamdard Tr. v. Ajit

Newspaper Advert., Mktg. & Commc’ns, Inc., No. 04 CV 3503, 2008 WL 11415934, at *4

(E.D.N.Y. July 23, 2008) (noting an award of attorneys’ fees in copyright cases is discretionary,

and courts should consider: “frivolousness, motivation, objective unreasonableness (both in the




       2
           Citations to “Mot.” refer to defendant’s motion for bond, dated April 18, 2019, ECF No.
20.

                                                  6
factual and in the legal components of the case) and the need in particular circumstances to

advance considerations of compensation and deterrence”) (internal quotations omitted).

       In light of the foregoing, the Court finds that this factor weighs slightly in favor of

requiring a bond to be posted.

           d. Discovery and Legal Costs

       Defendant argues that there is a “substantial risk” that plaintiff will have to pay

defendant’s attorneys’ fees, either through defendant’s dismissal of the action – as discussed

above – or through the cost-shifting mechanism of Rule 68. (Mot. at 1). Whether defendant will

be entitled to fees as the prevailing party under the Copyright Act or due to its Rule 68 Offer are

two distinct questions that require separate consideration. With respect to the latter argument,

defendant contends that its Rule 68 Offer is more than what plaintiff will be able to recover at

trial. (Id. at 2). Specifically, defendant claims that its offer was fifty times more than what

plaintiff charges for a standard print of the photograph. (Id. at 3). Given that it appears that the

highest fee that plaintiff has charged is $200, the Court assumes that the Rule 68 Offer was

approximately $10,000. Defendant thus argues that it would be entitled to recover the costs and

fees incurred after it made the offer to plaintiff should plaintiff ultimately recover less than

$10,000. (Id.)

       In response, plaintiff argues that defendant’s fees will not be subject to the fee-shifting

provision of Rule 68 if plaintiff prevails, given that defendant would not be the “prevailing

party” within the meaning of 17 U.S.C. § 505. (Opp. at 9-10).

       Under Rule 68 of the Federal Rules of Civil Procedure, a party “may serve on an

opposing party an offer to allow judgment on specified terms, with the costs then accrued.” Fed.

R. Civ. P. 68. If the judgment ultimately obtained by the plaintiff “is not more favorable than the



                                                  7
unaccepted offer, the offeree must pay the costs incurred after the offer was made.” Id. In a

copyright action, “costs” includes attorneys’ fees. Baker v. Urban Outfitters, Inc., 431 F. Supp.

2d 351, 361 (S.D.N.Y. 2006), aff’d, 249 F. App’x 845 (2d Cir. 2007). Therefore, “when the

plaintiff [in a copyright action] recovers less than the defendant’s formal offer of judgment[,] . . .

Rule 68 [of the Federal Rules of Civil Procedure,] requires an award to defendant of its fees

incurred after that offer.” Id. (quoting Nimmer on Copyright § 14.10 [B], at 14-139, 14-140

(Matthew Bender & Co., Inc. 2005)). In other words, even if plaintiff prevails at trial, he will

still owe defendant for its costs and attorneys’ fees from the date the Rule 68 Offer was made, if

the amount that plaintiff recovers at trial is less than the amount of the Rule 68 Offer. Id.

       Plaintiff argues that Baker is inapposite to the instant matter, claiming that in Baker, the

defendant obtained a dismissal, whereas here, plaintiff is confident he will be the prevailing

party. (Opp. at 9). However, as defendant indicates, the court in Baker examined the question of

fees under two separate analyses – the defendant’s right to a fee award as a prevailing party

when the case was dismissed, and the defendant’s right to a fee award based on its Rule 68 Offer.

See Baker v. Urban Outfitters, Inc., 431 F. Supp. 2d at 361-62. Unlike an award of fees under

the Copyright Act, where the issue of “prevailing party” is a prerequisite to a fee award, the

notion of “prevailing party” is not a factor in a Rule 68 analysis. Indeed, the cost-shifting

provision of Rule 68 only comes into play if the plaintiff prevails but receives less than the Rule

68 offer. Fed. R. Civ. P. 68. If the defendant were to prevail completely after trial and there was

no recovery by plaintiff, the cost-shifting analysis of Rule 68 would not apply. Delta Air Lines,

Inc. v. August, 450 U.S. 346, 352, 101 S. Ct. 1146, 1150, 67 L. Ed. 2d 287 (1981) (holding that

the cost-shifting provision of Rule 68 is “simply inapplicable” when the defendant has “obtained

the judgment”).



                                                  8
       Plaintiff’s argument has already been rejected by courts in this Circuit. See Sadowski v.

JSN Glob. Media, Inc., No. 18 CV 1392, 2018 U.S. Dist. LEXIS 205365, at *4 (S.D.N.Y. Dec.

3, 2018) (finding plaintiff’s attempt to distinguish Baker was “not successful” because neither

party was a “prevailing party” at the time of the motion for bond); Leibowitz v. Galore Media,

Inc., 2018 WL 4519208, at *4 (denying plaintiff’s motion for reconsideration and explaining that

“Baker teaches that a defendant in a Copyright Action may recover post-offer costs if the

plaintiff recovers less than the amount of the Rule 68 Offer”).

       The Court is not in a position to speculate as to what amount plaintiff might receive as a

judgment in this case, if any. However, given plaintiff’s rejection of defendant’s Rule 68 Offer

of Judgment, there is a possibility that defendant may be entitled to the costs and fees that it

incurred after plaintiff’s rejection. Therefore, the Court finds that this factor weighs in favor of

granting the motion.

           e. Compliance

       Although plaintiff’s counsel argues that plaintiff Lee has never violated any court orders

(Opp. at 12), defendant relies on counsel’s history of violating court orders. (Reply3 at 5-6).

Defendant refers to cases in which courts in this Circuit have required plaintiff’s counsel, the

Liebowitz Law Firm, to post a bond, based in part on this conduct. (Id. at 6).

       The Court finds that this factor weighs against plaintiff, based on counsel’s conduct in

these other cases and in this case as well. In this case, a response to defendant’s motion for bond

was due April 25, 2019, according to this Court’s Individual Motion Practices and Rules.

Plaintiff filed his response late on May 2, 2019, and did not ask for additional time from the



       3
        Citations to “Reply” refer to defendant’s reply in support of its motion for bond, dated
May 8, 2019, ECF No. 26.

                                                  9
Court. Similarly, when defendant filed a motion for disclosure on April 5, 2019, plaintiff failed

to respond. As a result, the Court sua sponte extended the deadline and directed plaintiff to reply

to the motion by April 18, 2019. Plaintiff filed a response on April 22, 2019, thereby missing the

second deadline as well. Although defendant explains that plaintiff sought an extension of the

deadline from defendant (Reply at 5 n.5), plaintiff again never sought an extension from this

Court.

         In addition, defendant argues that plaintiff’s counsel has delayed this case by failing to

add the owner of the building as a party and by filing a motion to compel defendant to identify

the building owner “when plaintiff knew all along [to] which building his work was affixed.”

(Id.)

         The Court finds that plaintiff has failed to timely file motion papers and failed to move

this case forward. Moreover, as set forth above, plaintiff’s counsel has failed to follow court

orders in other cases in this Circuit. See Reynolds v. Hearst Commc’ns, Inc., 2018 WL 1229840,

at *4 (citing cases). Thus, the Court finds this factor weighs in favor of granting the motion.

         In sum, the Court, after considering all of the Teri factors, grants defendant’s motion for

bond, and Orders plaintiff’s counsel to post a bond. See Pereira v. 3072541 Canada Inc., No. 17

CV 6945 (S.D.N.Y Dec. 18, 2018) (ordering plaintiff’s counsel to show cause why he should not

be required to post a bond); Baker v. Urban Outfitters, Inc., No. 01 CV 5440, 2006 WL 3635392,

at *2 (S.D.N.Y. Dec. 12, 2006) (ordering plaintiff and his counsel – not counsel in the instant

matter – to each post a bond as security for costs associated with their appeal).

            f. Bond Amount

         Under Local Rule 54.2, the Court has discretion in setting a bond amount. If a bond is

imposed, plaintiff argues that the amount should be $1,500, which he claims is the cost of two



                                                  10
deposition transcripts. (Opp. at 16). Defendant suggests a $10,000 bond is “an appropriate

floor” based on other cases in this Circuit. (Reply at 6). In addition, defendant contends that its

fees exceed the cost of two depositions. (Id. (quoting Leibowitz v. Galore Media, Inc., 2018 WL

4519208, at *5)).

       Considering all of the factors, the Court grants defendant’s motion to require plaintiff’s

counsel to post a bond. Based on the case law in this Circuit, the Court finds that $10,000 is an

appropriate amount for bond. Plaintiff’s counsel is thus Ordered to post a bond in the amount of

$10,000 by June 7, 2019.

       The Clerk is directed to send copies of this Order to the parties either electronically

through the Electronic Case Filing (ECF) system or by mail.

       SO ORDERED.

Dated: Brooklyn, New York
 Dated:May 28, 2019
        Brooklyn, New York
                                                      /s/ Cheryl L. Pollak
                                                 Cheryl
                                                 CherylL. L.Pollak
                                                             Pollak
                                                 United
                                                 UnitedStates
                                                          StatesMagistrate
                                                                 MagistrateJudge
                                                                            Judge
                                                 Eastern District of New York
                                                 Eastern  District of New  York




                                                11
